Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.	This action is responsive to the communication filed on 11/29/21.  Claims 1, 8 and 15 have been amended. Claims 1-20 are pending.
	Applicants' arguments filed 11/29/21 have been fully considered but they are not deemed to be persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

3.	Claims 1-3, 5, 7-10, 12, 14-17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Le Biannic 288 et al (U.S. 20160371288 A1 hereinafter, “Le Biannic 288”).
4.	With respect to claim 1,
	Le Biannic 288 discloses a computer-implemented method for searching content in a content management system by adapting queries, comprising:
	receiving a search query and contextual information relating to the search query, wherein the contextual information includes a user identifier, and a view of a client application, wherein the view of the client application is generated based on a previous search query;
	executing a rule query to identify one or more search rules, wherein the rule query is generated based on one or more from a group of: the search query, and the contextual information;
	modifying the search query by applying the one or more search rules to the search query; and
	executing the modified search query to select content items (Le Biannic 288 [0054], [0075] – [0076], [0078] - [0082], [0099], [0101] – [0103] and Figs. 4A-B, 6 e.g. [0054] In some implementations, the security engine 136 can be configured to determine an identity of a user accessing user interface 102 to determine historical usage statistics 130 associated with the enterprise software application 106, or query management system 108.  The usage metrics (e.g., statistics) 130 may pertain to historical data access, previously suggested queries and/or previously user-edited queries, or a present query combined with the identification of the user.  Determining user identification can include retrieving data about the user from login credentials or other repository storing user data. [0075] During the request analysis at block 310, the query suggest service can determine a current user-context, such as determining a user identifier (user ID), the user's job function, business groups and/or hierarchies the user is associated with and/or the textual input received from the user. [0076] These additions can be determined by following some of the association rules 124.  They can also be determined using information provided by the statistical analysis service 226, and/or using usage statistics 130.  They can also be determined thanks to the user context and/or previously executed or edited queries in the system 200 (such as previous queries associated with the current user or other users the current user is connected with based on the determined user context).  At block 350, the method 300 includes a suggestion ranking process.  The suggestion ranking process at block 350 can include associating with each completed query a numeric score and ordering the completed queries according to their scores. [0078] Referring to FIG. 4A, the user interface 400 is illustrated showing that a current user has entered the query terms (parameters, etc.) "Revenue by" as query string 410 (e.g., a dimension parameter with an expected measure to follow).  Using the approaches described herein, the suggest query service 138 can generate query completion suggestions 420 based on a current user-context, including the entered query string 410, usage metrics, dataset statistics and/or rules, such as those described herein.  For instance, the suggest query service 138 may determine measures, other dimensions and/or filters that are considered relevant to the query string 410 based on the current user-context and scores (e.g., usage metric scores, dataset statistics scores and/or rule-based scores) for query parameters that are identified as being related to the query string 410 by, for example, an artifact search at block 310 of the method 300.  [0079] Referring to FIG. 4B, the user interface 400 is illustrated after selection (e.g., by the current user) of a suggestion from the query completion suggestions 420.  Specifically, in FIG. 4B, the query string 410 of FIG. 4B has been modified to query string 430 to include the selected suggested measure of "Contract Type" for a query string 430 of "Revenue by `Contract Type.`" In the query string 430, the selected measure may be displayed in quotes to illustrate that "Contract Type" was selected from the query completion suggestions 420 made by the suggest query service 138.  While not shown in FIG. 4B, in some implementations, the query completion suggestions 420, after selection of the measure "Contract Type", can be modified based on the addition of the selected measure to the current user-context. [0082] FIG. 6 is a screenshot of a user interface 600 illustrating suggested data visualizations based on a user query and current user-context.  The suggested data visualizations provided in the user interface 600 can be provided, for example, based on an ordered, scored list of related query suggestions produced using the method 500.  As illustrated in highlight 610 in FIG. 6, a user may enter a query string of Revenue at Risk and a direct answer to that query string (a sum of 16.9 B) can be shown in the user interface 600.  Further, in the highlight 620 in FIG. 6, various visualizations of the related suggestions (e.g., relevant to the current user-context, including the entered query string) may be presented.  In this example, a target value (sum) for Revenue at Risk of 2.58 B, a graph of Revenue at Risk by Deal Status and a graph of Revenue at Risk and Contracts by Region are shown.  These related visualizations may be presented based on an ordered list of related suggestions, such as a list produced at block 590 of the method 500.  In an implementation, a user can select one of the presented related visualizations to get more information on that view of data from one or more datasets corresponding with graph storage 212). [0102] The process 1100 also includes determining a query context associated with the textual input, the user, and data that the user is viewing in the software application (1104).  Determining a query context associated with the user and data that the user is viewing in the software application may include accessing user profiles and a plurality of datasets associated with the data the user is viewing, aggregating at least two of the plurality of datasets, and/or extracting information from the user profiles and the aggregated datasets to select a plurality of dimensions and measures that are configured to be correlated. [0103] The process 1100 includes computing a plurality of statistical metrics for the query context, the statistical metrics being computed using information obtained from datasets associated with the query context (1106).  The process 1100 also includes determining, using the statistical metrics, a plurality of candidate data combinations, the data combinations including a plurality of dimensions, measures, and filters compatible with the query context (1108).  Determining a plurality of candidate data combinations may include modifying the query context by performing actions on a dataset associated with the query context [as
	receiving a search query (e.g. query) and contextual information relating to the search query, wherein the contextual information includes a user identifier (e.g. user ID) and a view of a client application (e.g. current user-context user is viewing), wherein the view (e.g. visualization, view) of the client application (e.g. application) is generated based on a previous search query (e.g. previously user-edited queries … previous queries associated with the current user);
	executing a rule (e.g. rule) query to identify one or more search rules, wherein the rule query is generated based on one or more from a group of: the search query (e.g. query), and the contextual information (e.g. user ID & current user-context user is viewing);
	modifying (e.g. modifying) the search query by applying the one or more search rules to the search query; and
	executing (e.g. performing) the modified search query to select content items], the actions selected from the group consisting of substituting one dimension for another dimension, adding a dimension, adding a measure, and adding a filter).
5.	With respect to claim 2,
	Le Biannic 288 further discloses wherein a search rule of the one or more search rules is generated by:
	receiving one or more modifications to a view of search results presented to a user, wherein the user interacts with the view to modify one or more from a group of: content included in the view, and an order of the content (Le Biannic 288 [0054], [0075], [0078] - [0082], [0101] – [0103] and Figs. 4A-B, 6 e.g. current user-context user is viewing);
	identifying an initial search query corresponding to the view of search results prior to the one or more modifications (Le Biannic 288 [0054], [0075], [0078] - [0082], [0101] – [0103] and Figs. 4A-B, 6 e.g. initial query & current user-context user is viewing);  and
	processing the initial search query and the one or more modifications to generate a search rule comprising an action that, when applied to the initial search query, produces the modified search query, wherein processing the modified search query returns the view of search results with the one or more modifications (Le Biannic 288 Figs. 4A-B). 
6.	With respect to claim 3,
	Le Biannic 288 further discloses wherein the generated search rule is applied to a subsequent search query when a precondition is satisfied, wherein the precondition is selected based on one or more from a group of: the search query, and the contextual information (Le Biannic 288 [0054], [0075], [0078] - [0082], [0101] – [0103] and Figs. 4A-B, 6 e.g. Figs. 4A & b based on initial query & current user-context user is viewing).
7.	With respect to claim 5,
	Le Biannic 288 further discloses wherein the content items and the one or more search rules are indexed in a same index (Le Biannic 288 [0053], [0071] e.g. [0053] For example, such information can include security model information, metadata describing sources of such information, and access control list data to be indexed in index 128, for example.  In addition, the actual access control lists can also be indexed. [0071] The request metadata enhancement service 216 attempts to associate each token with a list of matching metadata 120 or data contained in index 128, using a suitable search engine).
8.	With respect to claim 7,
	Le Biannic 288 further discloses wherein the client application is a search-based application (Le Biannic 288 Figs. 4A-B, 6).
9.	Claims 8-10, 12 and 14 are same as claims 1-3, 5 and 7 and are rejected for the same reasons as applied hereinabove.
10.	Claims 15-17 and 19 are same as claims 1-3 and 5 and are rejected for the same reasons as applied hereinabove.

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	Claims 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic 288 in view of Upstill et al (U.S. 20150161276 A1 hereinafter, “Upstill”).
16.	With respect to claim 4,
Le Biannic 288 further discloses
wherein the precondition is satisfied when a keyword is included in the subsequent search query (Le Biannic 288 [0042], [0050], [0063] – [0067] e.g. keyword).
Although Le Biannic 288 substantially teaches the claimed invention, Le Biannic 288 does not explicitly indicate wherein the keyword is selected by a machine learning model trained using a training set of data generated from user interactions with results of prior modified search queries.
Upstill teaches the limitations by stating wherein the keyword is selected by a machine learning model trained using a training set of data generated from user interactions with results of prior modified search queries (Upstill [0040], [0087], [0110], [0120], [0128] e.g. search term; machine-learned model).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Le Biannic 288 and Upstill, to provide sophisticated data solutions to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise  (Le Biannic 288 [0003]). 
17.	Claim 11 is same as claim 4 and is rejected for the same reasons as applied hereinabove.
18.	Claim 18 is same as claim 4 and is rejected for the same reasons as applied hereinabove.

19.	Claims 6, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Le Biannic 288 in view of Hartig et al (U.S. 20120173581 A1 hereinafter, “Hartig”).
20.	With respect to claim 6,
Although Le Biannic 288 substantially teaches the claimed invention, Le Biannic 288 does not explicitly indicate wherein the rule query and the search query are executed by a search service using an index selected from a plurality of indexes each associated with a different tenant.
Hartig teaches the limitations by stating wherein the rule query and the search query are executed by a search service using an index selected from a plurality of indexes each associated with a different tenant (Hartig [0054], [0056] e.g. [0054] TREX is a search engine in the SAP NetWeaver integrated technology platform produced by SAP AG.  TREX stands for Text Retrieval and information EXtraction.  TREX supports various kinds of text search, including exact search, boolean search, wildcard search, linguistic search (grammatical variants are normalized for the index search) and fuzzy search (input strings that differ by a few letters from an index term are normalized for the index search).  The content associated with the TREX search engine is stored in a TREX persistence layer that includes physical TREX indexes described below. [0056] In the instant implementation, separate indexes are defined for each tenant.  The separate indexes use TREX namespace, which separates the tenant content associated with different tenants).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention, in view of the teachings of Le Biannic 288 and Hartig, to provide sophisticated data solutions to quickly and accurately access data desired by users from massive amounts of data managed by the business enterprise  (Le Biannic 288 [0003]). 
21.	Claim 13 is same as claim 6 and is rejected for the same reasons as applied hereinabove.
22.	Claim 20 is same as claim 6 and is rejected for the same reasons as applied hereinabove.

Response to Arguments
22.	Applicant’s remarks and arguments presented on 11/29/21 have been fully considered but they are moot in view of the new grounds of rejection presented in this office action.

Conclusion
23.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SyLing Yen whose telephone number is 571-270-1306.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached at 571-270-3750.  The fax and phone numbers for the organization where this application or proceeding is assigned is 571-273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is 571-272-2100. 

SyLing Yen
Examiner
Art Unit 2166



/SYLING YEN/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        
December 7, 2021